 



Exhibit 10.66

EXECUTIVE EMPLOYMENT AGREEMENT

FOR

John S. West

This Executive Employment Agreement (the “Agreement”) is entered into as of
June 23, 2005 and effective as of the Closing (as defined below), by and between
John S. West (“Executive”) and Solexa, Inc., a Delaware corporation (“Solexa”).

WHEREAS, Solexa has employed Executive effective upon the First Closing Date (as
defined in the Acquisition Agreement) (“Closing”) of the business combination
transaction between Solexa and Solexa Limited, a company registered in England
and Wales (“Solexa UK”) pursuant to that certain Acquisition Agreement dated
September 28, 2004 (“Acquisition Agreement”), in accordance with which
Executive’s Solexa UK stock options have been exchanged for Solexa stock options
and in which the acquisition of Solexa UK’s goodwill is a key asset motivating
the participation of Solexa in the Acquisition Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and among the parties as follows:

1. EMPLOYMENT BY SOLEXA .

     1.1 Title and Responsibilities. Subject to the terms set forth herein,
Solexa agrees to employ Executive effective on Closing in the position of Chief
Executive Officer, and Executive hereby accepts such employment and office. It
is also anticipated that Executive will be nominated with the support Solexa
management for election by Solexa’s stockholders to serve on the board of
directors of Solexa (the “Board”). During his employment with Solexa, Executive
will devote substantially all of his business time and attention (except for
vacation periods and reasonable periods of illness or other incapacity permitted
by the Solexa’s general employment policies) to the business of Solexa and its
affiliated entities (“Affiliates”). In addition to any additional reasonable
duties and responsibilities delegated to Executive from time to time by the
Board, Executive shall be responsible for the general supervision, direction,
and authority over the business, affairs, and officers of Solexa and its
Affiliates, and shall perform all the duties commonly incident to the office of
a chief executive. Unless otherwise requested by the Board, Executive shall
continue to serve as a director of Solexa so long as Executive is elected to the
Board by Solexa’s stockholders.

     1.2 Budgetary Authority. So long as Executive is employed as Chief
Executive Officer of Solexa, Executive shall have responsbility over the
budgetary and financial affairs of Solexa subject to procedures and limitations
established by the Board from time to time or contained in the Solexa’s bylaws
or certificate of incorporation or subject to the Executive’s general fiduciary
duties.

     1.3 Solexa Employment Policies. The employment relationship between
Executive and Solexa shall be governed by the general employment policies and
procedures of Solexa ,

1



--------------------------------------------------------------------------------



 



including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with such general employment policies or procedures,
this Agreement shall control. Executive agrees to execute Solexa ’s standard
Proprietary Information and Inventions Agreement (“Inventions Agreement”)
attached hereto as Exhibit A.

     1.4 Board Reporting. Executive shall keep the Board reasonably informed (in
writing, if so requested) of his conduct of the business or affairs of Solexa
and provide such explanations of his conduct as the Board may reasonably
require.

     1.5 Prior Employment. From and after Closing, this Agreement shall govern
Executive’s employment and services provided with regard to Solexa and its
Affiliates, including Solexa UK, and the Executive Employment Agreement dated
July 28, 2004, by and among Executive, Abingworth Management Inc., a California
corporation (“Abingworth”) and Solexa UK (the “Prior Agreement”) will be
terminated and shall have no further force or effect except with respect to
obligations that have accrued thereunder upon or prior to Closing or which by
their terms continue to apply in regard to services provided prior to Closing.

2. COMPENSATION AND BENEFITS.

     2.1 Salary; Housing Allowance; Taxes. For services rendered hereunder as
Chief Executive Officer of Solexa , Executive shall receive an annualized base
salary of Three Hundred and Fifty Thousand Dollars ($350,000.00), less required
withholdings and deductions, payable in accordance with Solexa ’s standard
payroll procedures. All elements of Executive’s compensation will be considered
for annual changes upon the review and approval by the Board.

     2.2 Performance Bonuses. Executive shall be eligible for the annual and
special bonuses set forth on Exhibit B attached hereto so long as Executive is
employed by Solexa. All bonuses paid to Executive shall be paid out in
accordance with Solexa’s standard payroll policies.

     2.3 Benefits. Executive shall be entitled to all rights and benefits for
which he is eligible under the terms and conditions of the standard benefits and
compensation plans which may be in effect from time to time and provided by
Solexa to its executive level employees generally. In addition, at a minimum,
Solexa shall provide the following benefits to Executive:

     (a) US-based company-paid health insurance for Executive and Executive’s
dependents which is substantially the same as that provided to senior executives
of Solexa;

     (b) Such monthly contributions, if any to a 401(k) as provided to other
senior executives of Solexa;

     (c) Long-term and short-term disability insurance coverage to the extent of
fifty percent (50%) of Executive’s starting base salary; and

     (d) Executive shall be entitled to twenty (20) paid days of vacation per
year, to begin accruing upon Closing, which unused vacation accruals shall carry
over from year to year, up to

2



--------------------------------------------------------------------------------



 



a maximum of twenty (20) days, after which no further vacation shall accrue
until Executive has reduced his vacation accrual balance below twenty (20) days.

     2.4 Issuance of Options to Purchase Solexa Stock.

As soon as practicable after Closing, Solexa shall issue to Executive an option
(“Option”) under Solexa’s 1992 Stock Option Plan (the “Plan”) to purchase
600,000 shares of common stock of Solexa at an exercise price equal to the fair
market value of Solexa’s common stock on the last market trading day prior to
the effective date of such Option as set forth in the Plan. The shares
underlying the Option shall vest in substantially equal monthly installments
over the 48 months beginning with effect from August 9, 2004.

     2.5 Business Expense Reimbursement. Solexa shall reimburse Executive for
all reasonable travel (airfare, hotels, meals, fees, etc.), entertainment or
other business expenses he incurs in furtherance of or in connection with the
performance of his duties hereunder, in accordance with Solexa ’s expense
reimbursement policies as in effect from time to time. To the extent reasonably
practicable, upon the request of Executive, Solexa shall pay all such expenses
in advance.

     2.6 Liability and Indemnification. Solexa shall indemnify Executive as a
corporate officer of Solexa and its affiliates to the maximum extent extended to
the other officers and directors of each such entity and as required by law
(such indemnification is set forth in the agreement attached as Exhibit C) and
for claims relating to Executive’s duties for Solexa but arising out of his
previous employment. In addition, for so long as Executive is employed as an
executive officer or director Solexa or its Affiliates, Solexa shall use
commercially reasonable efforts to maintain an insurance policy or policies
providing liability insurance for directors, officers and employees of Solexa
and any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise that such person serves at the request of Solexa, and
Executive shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any director,
officer, employee, agent or fiduciary under such policy or policies.

3. OUTSIDE ACTIVITIES; NON-COMPETE.

     3.1 Activities. Executive may (a) engage in civic and not-for-profit
activities so long as such activities do not materially interfere with the
performance of his duties hereunder and (b) serve as a member of the board of
directors of any entity so long as such service does not, in the sole discretion
of the Board, materially interfere with the performance of his duties hereunder
or violate Section 3.2 hereof. Executive agrees to consult the Board at the
first appropriate opportunity and in any case prior to the commencement of any
such board service.

     3.2 Non-Competition During Employment. During his employment by Solexa,
Executive will not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity anywhere in the world with major businesses or

3



--------------------------------------------------------------------------------



 



business units making instrument systems for high speed sequencing of DNA (other
than companies making systems primarily for genotyping or gene expression);
provided, however, that anything above to the contrary notwithstanding,
Executive may own, as a passive investor, securities of any competitor
corporation, so long as Executive’s direct holdings in any one such corporation
shall not in the aggregate constitute more than five percent (5%) of the voting
stock of such corporation.

     3.3 Non-Competition Post Employment. As the acquisition of goodwill is a
key asset motivating the participation of Solexa in the Acquisition Agreement,
for a period of one year after the termination of the Executive’s employment
hereunder howsoever arising, Executive will not directly, whether as an officer,
director, stockholder holding more than 5% of the voting stock of the relevant
corporation, or partner be employed or engaged anywhere in the world in either a
company whose main business is the making of instrument systems for high speed
sequencing of DNA, or be employed in direct operational control of the business
unit of a larger company which business unit has as its main business the making
of instrument systems for high speed sequencing of DNA (other than companies or
business units, as applicable, making systems primarily for genotyping or gene
expression).

     3.4 Non-solicitation of staff. During his employment under this Agreement
and for a period of one year after the termination of the Executive’s employment
hereunder howsoever arising, Executive shall not without the prior written
consent of the Board directly or indirectly employ, engage or endeavour to
entice away from Solexa any key personnel.

     3.5 Non-solicitation of customers. During his employment under this
Agreement and for a period of one year after the termination of the Executive’s
employment hereunder howsoever arising, Executive shall not induce or seek to
induce, by any means involving the disclosure or use of confidential
information, any customer or corporate partner of Solexa to cease dealing with
Solexa or to restrict or vary the terms upon which it deals with Solexa.

     3.6 Enforceability. If any part of this entire Section 3 is found to be
unenforceable by a competent court with jurisdiction over this Agreement,
notwithstanding any other provision in this Agreement to the contrary, nothing
shall be paid to Executive under this Agreement and no other benefits shall
accrue under this Agreement except for the payment of wages and benefits accrued
immediately as of Executive’s termination of employment with Solexa.

4. OTHER AGREEMENTS.

Executive represents and warrants that his employment by Solexa will not
conflict with and will not be constrained by any prior agreement or relationship
with any third party which has not been disclosed to Solexa . During Executive’s
employment by Solexa , Executive may use, in the performance of his duties, all
information generally known and used by persons with training and experience
comparable to his own and all information which is common knowledge in the
industry or otherwise legally in the public domain.

4



--------------------------------------------------------------------------------



 



5. TERMINATION OF EMPLOYMENT.

     5.1 At-Will Employment. Executive’s relationship with Solexa is at will.
Both Executive, on the one hand, and Solexa on the other, shall have the right
to terminate Executive’s employment with Solexa at any time with or without
Cause (as defined below). In the event of such termination, Executive agrees to
resign from the Board and any committees of the Board on which he may be
serving, effective as of the date of termination. Notwithstanding any other
provision of the Agreement, the Board shall be under no obligation to vest in or
assign to Executive any powers or duties or provide any work for Executive, and
the Board may at any time prior to termination and from time to time suspend the
Executive from the performance of his duties or exclude him from any premises of
Solexa and its Affiliates, in which case the other provisions of this Agreement
shall continue to have full force and effect.

     5.2 Termination for Cause. If Solexa terminates Executive’s employment at
any time for Cause (as defined below), Executive’s salary shall cease on the
date of termination and Executive shall not be entitled to severance pay, pay in
lieu of notice or any other such compensation other than payment of accrued
salary and vacation and such other benefits as expressly required in such event
by applicable law or the terms of applicable benefit plans.

     (a) Definition of “Cause”. For purposes of this Agreement, “Cause” shall
mean the occurrence of one or more of the following: (i) Executive’s knowing and
willful action which is or is likely to be seriously injurious to Solexa ;
(ii) any intentional act by Executive in connection with his responsibilities as
an employee constituting fraud or a felony crime; (iii) Executive’s consistent
failure to report for work; (iv) persistent or repeated material breach of this
Agreement; or (v) Executive becoming disqualified from holding office through
his own act or omission; provided that in any such event, there has been
delivered to Executive a written demand for performance from the Board which
describes the basis for the Board’s belief that Executive has committed one of
the acts set forth in clauses (i)-(v) above and provides Executive with thirty
(30) days to take corrective action (which may include any suspension period).
Notwithstanding the foregoing, Cause shall not include Executive’s physical or
mental disability or death, poor operating results of Solexa, litigation filed
against Solexa or Executive, or general incompetence.

     5.3 Termination Without Cause. Except as provided in Section 6 below under
“Change of Control” “Change of Control Acceleration Benefit” if Executive’s
employment is terminated at any time without Cause, Executive shall be entitled
to the following severance benefits:

     (a) a lump sum payment in an amount equal to twelve (12) months of
Executive’s base salary as of his termination date, less required withholdings
and deductions;

     (b) reimbursement of the cost of continued health insurance coverage for
Executive and Executive’s eligible dependents, regardless of whether Executive
elects continued coverage under federal COBRA or any state equivalent or elects
to procure reasonably equivalent private coverage, for a period of twelve
(12) months from the termination date; and

5



--------------------------------------------------------------------------------



 



     (c) shares subject to the outstanding options to purchase Solexa stock then
held by Executive which, but for such termination, would have become vested over
the succeeding twelve (12) months following such termination shall immediately
vest and become exercisable.

     5.4 Executive’s Voluntary Resignation. Executive may voluntarily terminate
his employment hereunder at any time with a minimum of one month notice, and
with or without Good Reason (as defined below). If Executive voluntarily
terminates his employment other than for Good Reason, he will not be entitled to
severance pay, pay in lieu of notice or any other such compensation other than
payment of accrued salary and vacation and such other benefits as expressly
required in such event by applicable law or the terms of applicable benefit
plans.

     5.5 Termination for Death or Disability. Executive’s employment will be
terminated in the event of Executive’s death, or, subject to applicable law, any
illness, disability or other incapacity that renders Executive physically or
mentally unable to perform his duties hereunder for a period in excess of ninety
(90) consecutive days or more than one hundred twenty (120) days in any
consecutive twelve (12) month period. The determination regarding whether
Executive is physically or mentally unable to perform his duties shall be based
on the opinion of Executive’s physician(s) and/or mental health professional(s).
Executive’s inability to be physically present on Solexa’s premises shall not
constitute a presumption that Executive is unable to perform such duties. If
Executive’s employment is terminated for death or disability as described in
this Section, Executive or Executive’s heirs, successors, and assigns shall not
receive any compensation or benefits other than payment of accrued salary and
vacation and such other benefits as expressly required in such event by
applicable law or the terms of applicable benefits plans.

     5.6 Executive’s Resignation for Good Reason. Executive may resign his
employment for Good Reason so long as Executive tenders his resignation to
Solexa within one hundred and twenty (120) days after Executive learns of the
occurrence of the event which forms the basis for his termination for Good
Reason. Except as provided under Section 6.2 of this Agreement, if Executive
terminates his employment for Good Reason, Executive shall be entitled to the
same severance benefits as set forth in Section 5.3 above. In the event of
Executive’s termination/resignation for Good Reason, severance benefits under
Section 5.3(a) or Section 6.2(a)(i), shall be based on Executive’s base salary
immediately prior to any reduction that constitutes Good Reason under
Section 5.6(a)(ii).

     (a) Definition of “Good Reason”.

          For purposes of this Agreement, “Good Reason” shall mean any one of
the following events without Executive’s express written consent: (i) a
substantial reduction of Executive’s duties, title, authority, status, or
responsibilities; (ii) a reduction of Executive’s then current base salary;
(iii) the relocation of Executive, without Executive’s consent, to a facility or
location more than 50 miles from his current home at the date of this Agreement;
(iv) a material breach by Solexa of any of its obligations under this Agreement.

6



--------------------------------------------------------------------------------



 



6. CHANGE OF CONTROL.

     6.1 Definition. For purposes of this Agreement, a “Change of Control” means
the happening of any of the following events:

     (a) A dissolution or liquidation of Solexa.

     (b) A sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Solexa.

     (c) A consolidation or merger of Solexa in which Solexa is not the
continuing or surviving corporation or pursuant to which the stock of Solexa
would be converted into cash, securities or other property, other than a merger
or consolidation of Solexa in which the holders of such entity’s stock
immediately prior to the merger or consolidation hold more than fifty percent
(50%) of the stock or other forms of equity of the surviving corporation
immediately after the merger in substantially the same proportions of ownership
of shares of Solexa immediately prior to the merger or consolidation.

     (d) A sale or exchange by the shareholders of Solexa, in a single
transaction or series of related transactions, of more than fifty percent (50%)
of the voting stock of such entity, after which the shareholders of such entity
immediately before such transaction do not retain immediately after such
transaction, in substantially the same proportions of their ownership of shares
of Solexa immediately before the transaction, direct or indirect beneficial
ownership of more than fifty percent (50%) of the combined voting power of such
entity.

     6.2 Change of Control Termination. If, within six (6) months prior to or
twelve (12) months following a Change of Control, Executive’s employment is
terminated without Cause or Executive resigns from employment for Good Reason (a
“Change of Control Termination”), Executive shall be eligible to receive the
severance benefits described in Section 6.2(a).

     (a) Severance Benefits. In the event of a Change of Control Termination,
Executive shall receive the following severance benefits in lieu of those set
forth in Section 5 above:

     (i) a lump sum payment in an amount equal to twelve (12) months of
Executive’s base salary as of his termination date, less required withholdings
and deductions; and

     (ii) reimbursement of the cost of continued health insurance coverage for
Executive and Executive’s eligible dependents, regardless of whether Executive
elects continued coverage under federal COBRA or any state equivalent or elects
to procure reasonably equivalent private coverage, for a period of twelve
(12) months from the termination date.

     6.3 Change of Control Acceleration Benefit. If, at any time during
Executive’s term of employment, there is a Change of Control, shares subject to
the outstanding options to purchase Solexa stock then held by Executive which
are scheduled to vest over the succeeding twenty-four (24) months following the
Change of Control shall immediately vest and become

7



--------------------------------------------------------------------------------



 



exercisable. In the event Executive becomes entitled to this benefit, he shall
no longer be entitled to any vesting acceleration benefit pursuant to
Section 5.3 or 5.6.

     GENERAL PROVISIONS.

     7.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including, personal
delivery by facsimile transmission or the third day after mailing by first class
mail) to each party hereto at his or its address as listed on the signature page
hereto (which address may be changed by written notice).

     7.2 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.

     7.3 Waiver. If either party should waive any breach of any provisions of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

     7.4 Entire Agreement. This Agreement and its Exhibits together constitute
the entire agreement among Executive and Solexa and supersede any prior
agreement, promise, representation, or statement written or otherwise among such
parties with regard to this subject matter. This Agreement is entered into
without reliance on any promise, representation, statement or agreement other
than those expressly contained or incorporated herein, and it cannot be modified
or amended except in a writing signed by Executive and a duly authorized officer
of Solexa.

     7.5 Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

     7.6 Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

     7.7 Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, Solexa and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the other parties hereto, which
shall not be withheld unreasonably.

     7.8 Remedies. Executive’s duties under Section 3 shall survive termination
of Executive’s employment. Executive acknowledges that a remedy at law for any
breach or threatened breach by Executive of the Inventions Agreement would be
inadequate, and Executive therefore agrees that Solexa shall be entitled to
injunctive relief in case of any such breach or threatened breach.

8



--------------------------------------------------------------------------------



 



     7.9 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to conflicts of laws principles thereof, as applied
to contracts made and to be performed entirely within California.

              IN WITNESS WHEREOF, the parties have executed this Agreement
effective as of the date first above written.
 
            SOLEXA, INC.
 
       
 
  By:   /s/ Craig C. Taylor
 
       
 
            Name: Craig C. Taylor
 
            Title: Chairman of the Board
 
            Address:
 
            John S. West
 
            /s/ John West      

9



--------------------------------------------------------------------------------



 



EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

10



--------------------------------------------------------------------------------



 



EXHIBIT B

ANNUAL AND SPECIAL PERFORMANCE BONUSES

In addition to the base compensation payable to Executive as provided in
Section 2.1, Solexa shall pay to Executive, as compensation for his continued
services to Solexa, the following:

          (a) In respect of fiscal year 2005, Solexa shall pay to the Executive
an aggregate lump sum bonus of up to forty per cent (40%) of Executive’s annual
salary (subject to adjustment pursuant to good faith negotiations between
Executive and Solexa ) proportionately upon achievement of the milestones set
forth in the business plan as approved by the Board.

          (b) Thereafter, Executive shall be paid an annual bonus on a similar
basis as (a) above as determined pursuant to good faith negotiations between
Executive and Solexa based on the achievement of milestones set forth in the
annual operating plan developed by Solexa’s management team and approved by the
compensation committee of the Board.

          (c) Until August 9, 2006, upon the initial closing of any
collaboration or other strategic alliance or partnership the terms of which
provide for at least Four Million Dollars ($4,000,000) of committed cash
investment in or payment to Solexa other than for goods or services, Solexa
shall, unless such investments or payments fall within Section (d) below, pay to
Executive, when received by Solexa, an aggregate lump sum bonus equal to the
greater of: (i) one percent (1%) of the aggregate committed amount to be paid in
such transaction (without regard to any commissions or other transaction
expenses paid by Solexa), such amount to include upfront payments, payments in
respect of intellectual property and the premium for any equity investment above
the market price of Solexa stock; or (ii) One Hundred Thousand Dollars
($100,000).

          (d) In the event of a Change of Control (as defined in Section 6)
Solexa shall pay to Executive an aggregate lump sum bonus equal to the greater
of (i) two percent (2%) of the amount by which the value received by Solexa’s
stockholders in connection with the Change of Control exceeds the sum of Fifty
Million Dollars ($50,000,000) plus the aggregate gross proceeds received by
Solexa through sales of equity securities after the Closing; or (ii) One Hundred
Thousand Dollars ($100,000).

11



--------------------------------------------------------------------------------



 



EXHIBIT C

INDEMNIFICATION AGREEMENT

12